Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 1 of 21 - Page ID#:
                                   16072



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  CARRIE JOHNSON, et al.,                           )
                                                    )
         Plaintiffs,                                )     Civil Action No. 5: 19-064-DCR
                                                    )
  V.                                                )
                                                    )
  BLC LEXINGTON SNF, LLC, d/b/a                     )      MEMORANDUM OPINION
  Brookdale Richmond Place SNF, et al.,             )          AND ORDER
                                                    )
         Defendants.                                )

                                    ***     ***     ***   ***

       As detailed in prior opinions, Plaintiff Carrie Johnson alleges that she received

substandard care at Richmond Place Skilled Nursing Facility (“the skilled nursing facility”).

Through this action, she sought to recover damages from a plethora of corporate and individual

defendants. [Record No. 27] Nearly two years and hundreds of filings later, thirteen of those

defendants have moved for summary judgment. [Record Nos. 275, 276, and 278]

                                               I.

       Entry of summary judgment is appropriate only if there are no genuine disputes

regarding any material facts, and those undisputed facts entitle the movant to judgment as a

matter of law. Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);

Chao v. Hall Holding Co., 285 F.3d 415, 424 (6th Cir. 2002). The operative inquiry is

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).



                                             -1-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 2 of 21 - Page ID#:
                                   16073



       The moving party bears the initial burden to produce evidence that it is entitled to

judgment as a matter of law. Celotex, 477 U.S. at 317; see also Angelo v. Kroger Co., No. 86-

3912, 1987 U.S. App. LEXIS 11965, at *24 (6th Cir. Sept. 3, 1987) (“The burden of production

imposed by Rule 56 requires the moving party to make a prima facie showing that it is entitled

to summary judgment.”) (internal citations omitted)). This burden is met by showing that there

is an absence of evidence on an issue which the nonmoving party has the ultimate burden of

proof at trial. Id. at 325. And once the moving party has met its burden of production, “its

opponent must do more than simply show that there is some metaphysical doubt as to the

material facts.” Keeneland Ass’n, Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D. Ky. 1993) (citing

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). The nonmovant

must “come forward with some probative evidence to support its claim.” Lansing Dairy, Inc.

v. Espy, 39 F.3d 1339, 1347 (6th Cir.1994) (citation omitted).

       In deciding whether to grant summary judgment, the Court views the evidence in the

light most favorable to the nonmoving party and draws inferences in its favor. Matsushita

Elec. Indus. Co., 475 U.S. at 58. It bears repeating that “[t]he judge’s function is not to weigh

the evidence, but to decide whether there are genuine issues for trial.” Moses v. Baker, 798 F.

Supp. 2d 863, 865 (E.D. Ky. 2011) (citing Anderson, 477 U.S. at 249). Thus, the Court turns

to this evidence first, viewing it in Johnson’s favor.

                                               II.

       Johnson was 75 years old on October 17, 2017, when she underwent surgery to alleviate

debilitating back pain. [Record No. 210-5, pp. 1-2] She required the use of a walker prior to

surgery but was able to independently “take care of [her] personal needs.” [Record Nos. 210-

14, p. 4; 259-3, pp. 15-16] Back surgery was successful in relieving Johnson’s back pain. [See

                                              -2-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 3 of 21 - Page ID#:
                                   16074



id. at 5; see also Record Nos. 231-2, p. 4; 210-9, p. 2; 259-3, p. 15.] However, during

Johnson’s February 24, 2020 deposition, she reported that her mobility had worsened to the

point that she was “not able to do anything . . .” [Record No. 259-3, p. 15] As a result, she

had been bedridden for two years. [Record Nos. 210-14, p. 5; 259-3, p. 6]

       Following surgery, on October 20, 2017, Johnson was admitted to Richmond Place

Skilled Nursing Facility for post-operative rehabilitation. [Record No. 210-14, p. 4]. This

rehabilitation consisted of physical and occupational therapy, wound care, and general care for

Johnson’s daily needs. She resided there until November 9, 2017. This action concerns a

portion of the period between Johnson’s back surgery and her return home.

       Johnson went to the skilled nursing facility simply wanting “some therapy” to get back

“on [her] feet.” [Record No. 259-3, p. 55] Although her mobility progressed during treatment,

she did not regain independent mobility. [Record Nos. 210-9, p.2; 231-2, p. 3] Of all the direct

care providers at the facility, Johnson had the most positive experience with the therapy staff.

[See Record No. 259-3, pp. 121-22.]

       She otherwise regards her experience at the facility as “horrible” and states that she

“wouldn’t put [her] dog in that place.” [Record No. 259-3, pp. 94, 97] Johnson alleges that

she received continence care from a maintenance worker at some point during her stay. [Id. at

p. 56] She also called the police on the first day of her residency, asserting that a nurse refused

to identify medication that she was being instructed to take. [Id. at p. 40]

       Johnson entered the skilled nursing facility with doctor’s “orders to shower on post-op

day 3 and instructions to keep [her] incision dry and clean.” [Record No. 210-5, p. 2]

According to Johnson, she did not receive a shower until the final day of her twenty-day

residency. [Record No. 259-3, p. 53] The facility documented Johnson’s condition daily.

                                               -3-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 4 of 21 - Page ID#:
                                   16075



[Record No. 210-9, p. 3] The daily note for October 28, 2017, states that Johnson received a

shower. [Id.] However, her wound was only mentioned on three of the daily notes. [Id.] And

only one these notes mentioned the status of the wound dressing. [Id.] On October 30, 2017,

Johnson’s surgical staples were removed by a nurse at the facility. [Record No. 231-6, p. 2]

The last note mentioning the wound was completed the following the day. [Record No. 210-

9, p. 3]

           Johnson complained of back pain to a physical therapist four days after the staples were

removed. [Record No. 259-3, p. 87] That day, November 4, 2017, the therapist notified the

nursing staff that the wound was open and discolored. [Record No. 210-9, p. 4] The facility

notified Johnson’s surgeon on November 7, 2017, that the wound had opened but it was not

draining. [Record No. 210-14, p. 4] When Johnson saw her surgeon on November 9, 2017,

the wound was diagnosed as infected and draining. [Id.] She was then readmitted to the

hospital and underwent a surgical washout of the infected wound the following day. [Id.]

Johnson did not return to the skilled nursing facility, but instead completed her rehabilitation

elsewhere. [Id.]

                                                 III.

           Johnson sued the skilled nursing facility and two of its employees, as well as its

corporate owners and their affiliates. She alleges that these defendants failed to timely

diagnose and treat her wound, leading to unnecessary additional injuries, including her

complete loss of mobility. [See, e.g., Record No. 210-5, p. 3.] Specifically, Johnson’s claims

include negligence (Count I), medical negligence (Count II), corporate negligence (Count III),

and violation of long-term care residents’ rights (Count IV). These claims are asserted against

all remaining defendants. In Count V, Johnson asserted a negligence claim solely against Ann

                                                 -4-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 5 of 21 - Page ID#:
                                   16076



Phillips, and it remains pending only with respect to the claim of negligence per se under

Kentucky Revised Statutes § 216B.1 As noted, thirteen defendants have moved the Court for

summary judgment in their favor.

       The large number of defendants in this action stems from the fact that Brookdale Senior

Living, Inc is an organization made up of numerous entities. As a corporate representative of

a number of the defendants noted, Brookdale has “a very complicated structure.” [Record No.

104-1, p. 37] Thus, for the sake of context and clarity, the Court will address each of the

defendants’ connection to this action before turning to the merits.

       The skilled nursing facility itself is registered as BLC Lexington SNF, LLC d/b/a

Brookdale Richmond Place, SNF. It is located in Lexington, Kentucky. It is a wholly-owned

subsidiary of American Retirement Corporation, which, in turn, is a wholly-owned subsidiary

of Brookdale Senior Living, Inc. None of these entities have moved for summary judgment.

       All the skilled nursing facility employees are leased from either Brookdale Employee

Services, LLC, or Brookdale Employee Services-Corporate, LLC. And both of these entities

are wholly-owned by Brookdale Senior Living Communities, Inc., (hereinafter, “Brookdale

Corporate”) which conducts the “joint general administrative activity” for all Brookdale

entities. [Record No. 104-1, p. 148] Brookdale Corporate is also a wholly-owned subsidiary

of Brookdale Senior Living, Inc.      However, it is a “brother-sister” entity to American

Retirement Corporation, meaning it falls on the same level of the corporate organizational




1
       These are Johnson’s operative claims. Initially, she asserted additional claims against
the individual defendants that were dismissed in prior orders of the Court. [Record Nos. 74,
304] Johnson also initially asserted class claims against a number of defendants, but those
claims were dismissed. [Record No. 304]

                                             -5-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 6 of 21 - Page ID#:
                                   16077



chart. [Id. at 150] While each of these entities are named as defendants in this matter, none

has moved for summary judgment.

       Each of the following defendants (collectively, “the defendant-entities”) have moved

for summary judgment:

             Defendant BKD Richmond Place Propco, LLC, owns the land and building

              occupied by the skilled nursing facility. [Record No. 104-1, p. 108] The land

              and building are its only assets, and it generates revenue only in the form of rent

              from the skilled nursing facility. [Id. at p. 14] It is a wholly-owned subsidiary

              of American Retirement Corporation.

             Defendant ARC Therapy Services, LLC, (“ARC Therapy”) provides therapy

              services to residents of nursing facilities, including Brookdale facilities.

              [Record No. 104-1, p. 36] It employs its own therapists and contracts directly

              with patients who choose its services. [Id. at pp. 37-38] It does not have a

              financial relationship with any Brookdale facility, including the skilled nursing

              facility at issue.   However, ARC Therapy is wholly owned by American

              Retirement Corporation which, as mentioned, is a wholly-owned subsidiary of

              Brookdale Senior Living. [Id. at 40] All of the revenue ARC Therapy generates

              goes into the same general account used by all Brookdale entities. [Id. at 42]

             Defendant ARC Richmond Place, Inc. d/b/a Brookdale Richmond Place PCH

              (KY), Brookdale Lexington IL/AL/MC (KY), and Brookdale Home Health

              (hereinafter, “the personal care home”) manages a facility on the same campus

              as the skilled nursing facility. It produces revenue only through management




                                             -6-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 7 of 21 - Page ID#:
                                   16078



             fees paid to it by the operator of the facility.2 [Record No. 104-1, p. 69] It is

             also a wholly-owned subsidiary of American Retirement Corporation. Like the

             skilled nursing facility, its employees are leased from Brookdale Employee

             Services, LLC. One Brookdale employee, the executive director, oversees both

             the personal care home and the skilled nursing facility. [Record No. 196-9, p.

             13]

            Defendant BRE Knight SH KY Owner, LLC, owns the land and the building

             that the personal care home occupies. [Record No. 104-1, p. 69] It receives the

             operational revenue of the personal care home and pays the personal care home

             a management fee. [Id.] Its ownership structure is complicated, but during the

             period of Johnson’s stay, Brookdale Senior Living, Inc., “owned fifteen percent

             of the entities that jointly owned BRE Knight SH KY Owner, LLC.” [Id. at p.

             72]

            Between Brookdale and BRE Knight SH KY Owner, LLC, stood another

             wholly-owned subsidiary of Brookdale Senior Living, Inc., defendant Emeritus

             Corporation. [Id.] Emeritus is one of the “top parent company[ies] of [an]

             individual structure” within the Brookdale organization.3 [Id. at p. 139] Like


2
       The personal care home is operated by a joint venture, fifteen percent of which was
once owned by Brookdale Senior Living, Inc., including during Johnson’s stay at the skilled
nursing facility. [Record No. 104-1, p. 72] One of the members of the joint venture, BRE
Knight SH KY Owner, LLC, is a moving defendant, as the Court describes below.
3
      There are five “individual structures” that make up the Brookdale organization, each
headed by a top parent company. [Record No 104-1, p. 141] They are Brookdale Senior Living
Communities, Inc., Brookdale Living Communities, Inc., Horizon Bay Realty, LLC, Emeritus
Corporation, and American Retirement Corporation. [Id.] The skilled nursing facility is in
the American Retirement Corporation structure, as mentioned.

                                            -7-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 8 of 21 - Page ID#:
                                   16079



            Brookdale Senior Living Communities, Inc., it is a brother-sister entity to

            American Retirement Corporation. Similarly, it holds licenses for nursing

            facilities and has a number of entities below it that own and operate facilities.

            [Id. at p. 128] Except for a common parent, it has no relationship with any entity

            under the American Retirement Corporation structure, including the skilled

            nursing facility. [Id. at p. 129]

           Defendant Emericare, Inc. is a wholly-owned subsidiary of Emeritus

            Corporation. [Record No. 104-1, p. 126]

           Defendant BKD Personal Assistance Services, LLC, performs services for

            residents in Brookdale facilities as they are requested by the resident. [Record

            No. 104-1, pp. 100-01] Unlike ARC Therapy, this entity provides personal

            assistance services to residents, such as personal shopping, laundry, or other

            general companionship services. [Id. at p. 101] Other than the fact that it is a

            Brookdale entity, the Court is unable to glean from the record the exact

            ownership structure of this entity. It also leases its employees from Brookdale

            Employee Services, LLC. [Id.]

           Defendant Park Place Investments, LLC, is a Kentucky-registered entity that

            owns and operates a senior living facility in Denver, Colorado. [Record No.

            104-1, p. 89] Through a number of wholly-owned subsidiaries that are not

            defendants, it is owned by American Retirement Corporation. [Id.] It also

            leases employees from Brookdale Employee Services, LLC. [Id.]




                                            -8-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 9 of 21 - Page ID#:
                                   16080



             Defendant Horizon Bay Management, LLC, holds licenses for nursing facilities

              and owns subsidiaries that manage them. [Record No. 104-1, pp. 119-21] It is

              owned by Horizon Bay Realty, LLC, which is, in turn, owned by Brookdale

              Senior Living, Inc. Horizon Bay Realty, LLC, is like American Retirement

              Corporation in that it is one of the top parent companies of a branch of the

              overall Brookdale structure. As such, it is “in a totally different part of the chart

              than American Retirement Corporation” and the skilled nursing facility. [Id. at

              p. 120]

             Defendant BKD Twenty One Management Company, Inc., is a third-party

              manager of a number of facilities that are part of a real estate investment trust

              jointly owned by Brookdale Senior Living, Inc., and HCP, Inc. [Record No.

              104-1, p. 47] The skilled nursing facility is not one of the facilities under this

              structure. [Id. at p. 160]

             Defendant Brookdale Associate Fund, Inc., is a nonprofit organization that

              disburses funds to Brookdale employees in need. [Record No. 104-1, p. 172]

       Two individual defendants have also moved for summary judgment. The first is

Defendant Ann Phillips, who served as the executive director over the skilled nursing facility

and personal care home from October 2016, to February 2018. [Record No. 196-6, p. 10] In

that role, she supervised both the skilled nursing facility and the personal care home. [See id.

at p. 13; see also Record No. 141-8, p. 16.] Phillips then served as the Administrator of the

skilled nursing facility. [Record No. 196-6, p. 11] The second is Defendant Benita Dickenson,

who served as the administrator of the skilled nursing facility from 2014 until October 2016.




                                              -9-
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 10 of 21 - Page ID#:
                                    16081



[Record No. 241-5, p. 20] The administrator of the facility has first responsibility over staffing

and the day-to-day operations of the building. [See id. at p. 49.]

                                               IV.

       Further necessary context is found in the procedural history of the current motions. As

alluded to, Johnson once charged that “Defendant Brookdale Senior Living, Inc., through its

employees and shell corporations, defrauded Kentucky consumers by advertising false

staffing” levels in the skilled nursing facility. [Record No. 296, pp. 1-2] On this basis, she

asserted a number of fraud claims on behalf of a class of Kentucky citizens. [See Record No.

27.] However, the Court dismissed the class claims on July 1, 2020, while the current motions

were pending. [Record No. 304] Thus, to the extent the parties’ arguments are based on

liability for these claims, those arguments are no longer relevant.

       The Court’s orders on personal jurisdiction over the defendant-entities are also relevant

to the disposition of the current motions. This Court found that it had personal jurisdiction

over all the moving defendants because “the [defendant-entities] and Brookdale Senior Living,

Inc., are alter-egos of each other.” [Record No. 145, p. 13] The undersigned reasoned that

       the entities share the same management, have been known to share assets,
       operate from the same principal place of business, their finances are
       consolidated in one bank account, file joint financial statements, and are all
       within the same industry. Additionally, intercompany loans are available
       whenever a subsidiary cannot pay its bills.

[Id. (citing Pro Tanks Leasing v. Midwest Propane & Refined Fuels, LLC, 988 F. Supp. 2d

772, 783 (W.D. Ky. 2013))] The Court further concluded that “Brookdale Senior Living, Inc.

controls the finances for its subsidiaries by controlling the general bank account,” from which

it makes all payments necessary for their operations. [Id. at p. 14]




                                              - 10 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 11 of 21 - Page ID#:
                                    16082



                                               V.

       The Court now turns to the parties’ arguments with this context and the material facts

in mind. The pending claims sound mostly in negligence. Negligence requires that a plaintiff

show: “(1) a duty owed by the defendant to the plaintiff, (2) breach of that duty, (3) injury to

the plaintiff, and (4) legal causation between the defendant’s breach and the plaintiff’s injury.”

Wright v. House of Imps., Inc., 381 S.W.3d 209, 213 (Ky. 2012). The general standard of care

is “such care as a reasonably prudent person would exercise under the circumstances.” Id.

(quoting Slusher v. Brown, 323 S.W.2d 870, 872 (Ky. 1959)).

       Johnson alleges that all the defendants owed her a duty to “provide the custodial care,

services, and supervision that a reasonably careful nursing home would provide under similar

circumstances.” [Record No. 27, p. 34] She asserts that the defendants “knowingly developed

and maintained staffing levels at the facility in disregard of patient acuity levels” and “the

minimal time to perform essential functions and provid[e] care” to her. [Id.] And she lists a

plethora of “acts and omissions” that caused this breach of duty, the crux of which are

inadequate staffing, procedures, and care. [Id. at pp. 34-35]

       Medical negligence requires the plaintiff to show “that the treatment given was below

the degree of care and skill expected of a reasonably competent practitioner, and that the

negligence proximately caused injury or death.” Reams v Stutler, 642 S.W.2d 586, 588 (Ky.

1982). On this claim, Johnson asserts that the defendants’ “negligence or malpractice”

stemmed from her improper treatment, as well as the facility’s inadequate staff and procedures.

[Record No. 27, pp. 37-38]




                                              - 11 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 12 of 21 - Page ID#:
                                    16083



        Corporate negligence is a flavor of ordinary negligence that establishes a duty flowing

from a hospital directly to a patient to “make sure patients receive a medically accepted

standard of care, and [it] extends to making sure qualified staff are providing appropriate

medical care.” Lake Cumberland Reg’l Hosp., LLC v. Adams, 536 S.W.3d 683, 691 (Ky.

2017). The Court previously outlined the duties owed by hospitals, including duties to: (1) use

reasonable care in the maintenance of safe and adequate facilities and equipment; (2) select

and retain only competent physicians; (3) oversee the patient care provided by all persons who

practice medicine within its walls; and (4) formulate, adopt, and enforce adequate rules and

policies to ensure quality care for its patients. [Record No. 74 (citing 40A Am. Jur. 2d

Hospitals and Asylums Section 26)]

        On this claim, Johnson asserts that the defendants breach their duty to: (1) “use the

degree and skill which is expected of reasonably competent medical practitioners acting in the

same or similar circumstances”; (2) “to assist [her] in attaining and maintaining the highest

level of physical, mental, and psychological well-being”; (3) “to maintain the facility,

including hiring, supervising, and retaining nurses and other employees”; (4) “to have in place

procedures and protocols that properly care for residents and to administer these policies”; and

(5) “to provide a safe environment,” which “extended to safeguarding [her] from danger due

to her inability to care for herself.” [Record No. 27, pp. 39-40] She asserts that the defendants

“breached all of these duties by engaging in deliberate withholding or manipulation of funds.”

[Id. at p. 40]

        Johnson also has a statutory claim pending against all defendants under KRS §

216.515(26), which provides a cause of action “against any facility responsible for the

violation” of a resident’s rights. Section 216.515 is a bill of rights for residents of long-term

                                             - 12 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 13 of 21 - Page ID#:
                                    16084



care facilities. See Overstreet v. Kindred Nursing Ctrs. Ltd. P’ship, 479 S.W.3d 69, 74 (Ky.

2015). Under the statute, “‘[l]ong-term-care facilities’ means those health-care facilities in the

Commonwealth which are defined by the Cabinet for Health and Family Services to be family-

care homes, personal-care homes, intermediate-care facilities, nursing facilities, nursing

homes, and intermediate care facilities for individuals with intellectual disabilities.” KRS §

216.510(1).

       The Court previously concluded that “[n]egligence per se substitutes a statutory

standard of care in place of the reasonably prudent person standard.” [Record No. 74, p. 19]

Kentucky has codified the common law principle of negligence per se. Ky. Rev. Stat. §

446.070. Johnson asserts a claim of negligence per se against Ann Phillips individually under

KRS §216B.010. And the Court previously denied a motion to dismiss this claim because

Johnson alleged that she “suffered economic harm as a result of Phillips’ conduct.” [Record

No. 74, p. 20]

       A.        The Defendant-Entities

       The asserted liability of the defendant-entities is premised on their corporate relatedness

to the skilled nursing facility. Dispensing with their corporate titles, the moving defendants

consist of: a personal and occupational therapy services provider operating within the skilled

nursing facility,4 a personal care home on the same campus,5 the landlords of the skilled




4
       Defendant ARC Therapy Services, LLC. [Record No. 104-1, p. 36]
5
       Defendant ARC Richmond Place, Inc. [Id. at p. 69]



                                              - 13 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 14 of 21 - Page ID#:
                                    16085



nursing facility and the personal care home,6 and a number of miscellaneous entities holding

licenses for facilities Johnson never visited.7

       These defendants collectively argue that “[t]here is no evidence that [the defendant-

entities] had any operational control, influence, direction, or had anything whatsoever to do

with the skilled nursing facility at issue.” [Record No. 278, p. 1] They claim that “no witness

. . . will testify” to that effect, nor do any “documents exchanged in discovery” establish that

that they had “anything to do with the operation” of the skilled nursing facility. [Id. at p. 6]

Specifically, they point out that Johnson’s “corporate control” expert, Christopher Cherney,

did not “include any reference to any of [the defendant-entities] as having any operational

control” at the skilled nursing facility. [Record No. 294-1, pp. 79-82]

       For her part, Johnson argues that “these companies are not actually real; [instead,] they

are a series of shell corporations designed . . . to add layers of anonymity and unaccountability

to the financial machinations of the corporation.” [Record No. 297, p. 2 (emphasis in

original)] She argues that all of these entities are “one and the same with Brookdale,” and any

liability at all in this action must flow to the entire organization. [Id. at p. 3] She points to this

Court’s conclusion regarding personal jurisdiction as support for her position. [Id. at p. 5]




6
       Defendants BKD Richmond Place Propco, LLC, and BRE Knight SH KY Owner, LLC,
respectively. [Id. at pp. 69, 108]
7
       Defendants Emeritus Corporation, Park Place Investments, LLC, BKD Personal
Assistance Services, LLC, Horizon Bay Management Company, Inc., Emericare, Inc., BKD
Twenty One Management Company, Inc., and Brookdale Associate Fund, Inc. [Record No.
104-1] This characterization is over-simplified, but a precise characterization of these
defendants’ relation to the skilled nursing facility is unnecessary for the disposition of the
current motion.


                                                - 14 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 15 of 21 - Page ID#:
                                    16086



Johnson also relies on a number of emails as evidence of a “pattern of corporate

decisionmakers placing downward pressure on the facility to cut staff.” [Id. at p. 6-7]

       i.      Negligence Claims

       The defendant-entities carried their initial burden by pointing to a lack of evidence in

the record that would establish their liability. Any liability for negligence first requires

showing that the defendant-entities owed a duty to Johnson to perform an act or omission in a

particular way. See Wright, 381 S.W.3d at 213. Here, Johnson does not assert that the

defendant-entities treated her,8 contracted with her, or interacted with her in any way. Rather,

she focuses on their ability to make decisions about the facility that, if made properly, would

have ensured that the standard of care was exercised. [See Record No. 27, pp. 34, 38, 40.] The

defendant-entities note that there is no evidence in the record showing that they had the ability

to make such decisions. [Record No. 278, p. 1] The record reflects that few of the defendant-

entities have any relation to Kentucky, and even fewer have a relation to the skilled nursing

facility. Thus, the Court looks to Johnson’s response for evidence that would support the

existence of such an ability.

       Johnson suggests that prior orders of the Court established the defendant-entities’

liability. [Record No. 297, p. 5] But the Court resists the suggestion that a finding of personal

jurisdiction over a defendant is sufficient to establish that they owed a duty to Johnson. While

it is true that the finding of alter-ego personal jurisdiction demonstrates a lack of separateness

between the defendant-entities, establishing a duty requires more. For alter-ego liability to be


8
         One of the defendant-entities, ARC Therapy, treated patients at the skilled nursing
facility. But Johnson has made no argument in response to this motion that ARC Therapy
failed to properly treat her. Instead, she asserts liability on the broader basis of corporate
liability. Thus, the Court will treat ARC Therapy like all other defendant-entities.

                                              - 15 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 16 of 21 - Page ID#:
                                    16087



found, “control, not ownership, is the determinative factor.” Flynn v. Greg Anthony Constr.

Co., 95 F. App'x 726, 736 (6th Cir. 2003). Johnson’s burden at this stage is to provide evidence

of that control, not to merely lean on this Court’s earlier conclusions.

        The Court is aware of cases where related-subsidiary liability has been found. See, e.g.,

Inter-Tel Techs., Inc. v. Linn Station Properties, LLC, 360 S.W.3d 152, 166 (Ky. 2012)

(acknowledging “authority for piercing the veil of any related entity where the facts justify

it”).   And the sole fact that entities are “‘siblings’ or ‘cousins’ does not preclude” finding

liability between them. Savidge v. Pharm-Save, Inc., No. 3:17-CV-186-CHB, 2019 WL

9042913, at *4 (W.D. Ky. Nov. 25, 2019). But outside of the “parent-subsidiary context”

where “domination” is more readily apparent, the plaintiff offer some “factual evidence

supporting” a similar relation among the subsidiaries. Id. (reasoning that “[t]o hold otherwise

would permit alter[-]ego claims to proceed solely because a company’s operations had some

relation to another company”).

        Johnson’s efforts to establish the defendant-entities’ ability to control the skilled

nursing facility prove too much. Under her theory, none of these defendant-entities control

their own affairs. Instead, control of the entire Brookdale organization is vested much higher

in the corporate structure. This argument is well-taken, and it finds substantial support in the

record. [See, e.g., Record No. 104-1, p. 253.] But this fact does not support the conclusion

that Johnson claims. If the entities have no ability to control their own affairs, then they cannot

simultaneously have control over the skilled nursing facility. In other words, even if Johnson

has established top-down control of the skilled nursing facility, she is asserting liability

laterally.




                                              - 16 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 17 of 21 - Page ID#:
                                    16088



       Johnsons points to the fact that Brookdale’s funds are centralized in support her

assertion that the defendants deliberately underfunded the skilled nursing facility. [Record No.

297, p. 6] But again, these assertions do not support a claim of liability against the moving

defendant-entities. These allegations support liability for the entities up the corporate chain of

command that actually controlled those funds. And these entities have not moved for summary

judgment. Johnson recognizes as much with the evidence offered in support of this assertion,

which consists of e-mails from Brookdale Corporate employees the reflect a pattern of

“downward pressure on [the] facility staff to cut staff.” [Id.] Nowhere does Johnson claim

that any of the defendant-entities controlled the funding at the facility, nor does her argument

support such an ability.

       In summary, the defendant-entities, as “uninvolved subsidiaries . . . far removed from

the care and treatment provided” to Johnson, are entitled to summary judgment on Johnson’s

negligence claims. [Record No. 278, p. 4] She has not created a genuine issue of material fact

regarding their ability to control the skilled nursing facility, which is the basis upon which she

seeks to establish their liability. Without such an ability, the defendant-entities cannot be liable

to Johnson as a matter of law.

       ii.     Long-Term Care Residents’ Rights Claim

       Johnson also asserts a claim against the defendant-entities under KRS § 216.515, which

enumerates specific rights given to residents of long-term care facilities. The defendant-

entities do not specifically argue that they are entitled to summary judgment on this claim, but

their motion seeks summary judgment on all of Johnson’s claims. [Record No. 278]

       Under § 216.515(26), any resident may bring an action against a “facility” for alleged

violations of the rights enumerated in the statute. Johnson specifically alleges that defendants

                                               - 17 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 18 of 21 - Page ID#:
                                    16089



violated her right to: “be treated with . . . respect”; “to have a . . . family member . . . notified

immediately” of any change in condition; to be “given assistance when needed in maintaining

body hygiene and good grooming”; to have an “adequate and appropriate resident care plan”;

and “to be free from abuse and neglect.” [Record No. 27, pp. 41-42] As noted previously, the

defendant-entities claim there is no evidence establishing that they had any operational control

over the facility. [Record No. 278]

       The Court is aware that at least one judge in the Western District of Kentucky has

implied that the term “facility” in § 216.515 is not limited to the physical location of the

resident’s care. See Wise v. Pine Tree Villa, LLC, No. 3:14-CV-517, 2015 WL 1611804, at *7

(W.D. Ky. Apr. 10, 2015). At the pleading stage, that court refused to foreclose the possibility

that the term sweeps in entities related to the facility itself. Id. (citing Wilcoxson v. Golden

Gate Nat. Senior Care, LLC, No. 1:13-CV-00144, 2013 WL 6097884, at *4 (W.D. Ky. Nov.

20, 2013)). However, § 216.515(26) allows for a cause of action against “any facility

responsible for the violation.” (emphasis added). Thus, even if the term encompasses entities

related to the skilled nursing facility, the statute presupposes responsibility for the actions

leading to the violation. And the Court has already concluded that Johnson failed to create a

genuine issue of material fact regarding these defendant-entities’ ability to control the skilled

nursing facility. As such, they are not liable as “facilities” under the statute.

       B.      Benita Dickenson

       Johnson named Dickenson as a defendant “in her Capacity as Managing Employee and

Administrator” of the skilled nursing facility “during the residency of the Plaintiff.” [Record

No. 27, pp. 8, 17] Dickenson has moved for summary judgment because she left this role in

October 2016, a year before Johnson’s residency. [Record No. 276-1, p. 2]

                                               - 18 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 19 of 21 - Page ID#:
                                    16090



       The Court previously denied Dickenson’s motion to dismiss the claims asserted against

her in this matter, reasoning that “her actions while acting as the administrator of [the skilled

nursing facility] may have had an impact on the facility’s rating when Johnson was deciding

where to seek treatment.” [Record No. 74, p. 37] The claims related to the facility’s rating

have been dismissed. [Record No. 304] The remaining claims sound in negligence.

       Dickenson asserts that she could not have caused Johnson’s injuries because she was

not the managing employee at the time of Johnson’s residency. [Record No. 276-1, p.2]

Johnson fails to specifically respond to this argument. Instead, her response focuses on

Dickenson’s alleged liability under the now-dismissed class claims. [Record No. 299, pp. 4-

5] The Court concludes that Dickenson has carried her burden to show that there is no evidence

upon which a jury could find that she was liable for the actions leading to Johnson’s injuries.

Further, Johnson has not pointed to any evidence that creates an issue of material fact on this

point. Therefore, Dickenson is entitled to summary judgment.

       C.     Ann Phillips

       Johnson contends that Phillips is liable for her “administration of the facility during the

residency of the Plaintiff.” [Record No. 27, p. 17] Like Dickenson, Phillips seeks summary

judgment because she did not actually hold the title of administrator during Johnson’s stay.

[Record No. 275-1, p. 2] But unlike Dickenson, Phillips was an employee of Brookdale during

Johnson’s residency. As the executive director, she oversaw both the skilled nursing facility

and the personal care home. Johnson’s complaint alleges that Phillips was the executive

director. [Record No. 27, p. 8]

       The claims against Phillips consist of an additional claim of negligence per se under

KRS § 216B.010. As noted above, the Court previously denied Phillips’ motion to dismiss

                                             - 19 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 20 of 21 - Page ID#:
                                    16091



this claim because Johnson alleged economic harm. [Record No. 74, p. 20 (citing Puckett v.

Salyersville Healthcare Center, No. 2013-CA-001263-MR, 2015 Ky. App. Unpub. LEXIS 415

(Ky. Ct. App. June 12, 2015)] Section 216B seeks to “prevent health care facilities from

amassing new services” at the expense of Kentucky citizens. Vanhook v. Somerset Health

Facilities, LP, 67 F. Supp. 3d 810, 824 (E.D. Ky. 2014). Johnson’s asserted economic harm

arose out of the facility’s allegedly fraudulent inflation of its staffing number, and the Court

concluded that § 216B sought to prevent this harm. But those claims have been dismissed,

and Johnson’s damages are now limited to those stemming from the alleged substandard care.

Thus, Johnson may no longer recover under § 216B as a matter of law, and Phillips is entitled

to summary judgment on this claim.

       Phillips, however, is not entitled to summary judgment on Johnson’s negligence claims.

She argues that her “direct management duties” during Johnson’s residency concerned only

the personal care home, not the skilled nursing facility.         [Record No. 275-1] But she

acknowledges that she was the “direct supervisor” of the administrator of the skilled nursing

facility. [Id. at p. 5] Phillips has not carried her burden of establishing that she is entitled to

judgment as a matter of law on Johnson’s negligence claims. The fact that she had managerial

control over the administrator of the skilled nursing facility is a basis upon which a jury could

find her liable for the actions that form the basis of Johnson’s claims. Specifically, Johnson

asserts that the facility was understaffed. [Record No. 296, p. 8] Phillips was the point person

for the entire campus when it came to staffing, not just the personal care home. [See Record

No. 241-8, p. 16.] She was the link between the skilled nursing facility and Brookdale

Corporate. [Id.] As such, Phillips’ claim that she did not have “any managerial role” at the

skilled nursing facility is not supported by the record. [Record No. 309, p. 2] Thus, Phillips is

                                              - 20 -
Case: 5:19-cv-00064-DCR-EBA Doc #: 346 Filed: 08/24/20 Page: 21 of 21 - Page ID#:
                                    16092



not entitled to summary judgment on Johnson’s negligence claims because issues of material

fact preclude a finding that she lacked control of the skilled nursing facility.

                                               VI.

       For the reasons outlined above, it is hereby

       ORDERED as follows:

       1.      Defendant Ann Phillips’ motion for summary judgment [Record No. 275] is

GRANTED, in part, and DENIED in part, as described herein.

       2.      Defendant Benita Dickenson’s motion for summary judgment [Record No. 276]

is GRANTED.

       3.      Defendant ARC Therapy Services, LLC; ARC Richmond Place, Inc. d/b/a

Brookdale Richmond Place PCH (KY), Brookdale Lexington IL/AL/MC (KY), and Brookdale

Home Health; Bre Knight SH KY Owner, LLC; Emeritus Corporation; Park Place

Investments, LLC; BKD Personal Assistance Services, LLC; Horizon Bay Management, LLC;

Emericare, Inc.; BKD Richmond Place Propco, LLC; BKD Twenty One Management

Company, Inc.; and Brookdale Associate Fund, Inc.’s motion for summary judgment [Record

No. 278] is GRANTED.

       Dated: August 24, 2020.




                                              - 21 -
